Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

Claims 1-20 are pending.


Double Patenting
I.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

II.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

III.	Claims 1-7, 11-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,812,443. Although the claims at issue are not identical, they are not patentably distinct from each other as indicated below.

Instant Application – 17/020,700
Conflicting Patent – 10,812,443
1, 11, 18. A device, comprising: 

a processor; and 

a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 

emulating an interaction between a first user equipment and a first evolved packet core device based on a characteristic of the first evolved packet core device and a result of evaluating a criterion; 
determining, based on the emulating, a ranking of a network path of network paths between the first user equipment and the first evolved packet core device; and 


enabling the first user equipment to establish a first connection to the first evolved packet core device via providing a first response to a first user equipment query, 

wherein the first user equipment query is a first access point name domain name service query, wherein the first response is a first managed domain name service query response, and wherein the first response is based on the ranking.
1. A device, comprising:

a processor; and

a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:

in response to receiving a ranking of a first path of network paths between a first user equipment and a first evolved packet core device of a network, 
wherein the ranking is based on emulating an interaction between the first user equipment and the first evolved packet core device based on a first characteristic of the first evolved packet core device and a first criterion, 

storing information related to the first evolved packet core device, wherein the first evolved packet core device is determined to satisfy a first rule related to the first criterion based on the first characteristic; and
in response to receiving a first access point name domain name service query, generating a first managed domain name service query response based on the information, wherein the first managed domain name service query response enables a first user equipment to establish a first connection to the first evolved packet core device.
2, 12. The device of claim 1, wherein the operations further comprise: 
in response to receiving a second user equipment query, generating a second response enabling a second user equipment to establish a second connection to the first evolved packet core device, wherein the second response is based on a level of similarity determined to be between the first user equipment query and the second user equipment query according to a defined similarity criterion.

in response to receiving a second access point name domain name service query, generating a second managed domain name service query response enabling a second user equipment to establish a second connection to the first evolved packet core device based on a level of similarity between the first access point name domain name service query and the second access point name domain name service query.

in response to receiving a second query, generating a second response enabling a second user equipment to establish a second connection to a second evolved packet core device, wherein the second response is based on a level of similarity determined to be between the first user equipment query and the second user equipment query according to a defined similarity criterion.
3. The device of claim 1, wherein the operations further comprise:
in response to receiving a second access point name domain name service query, generating a second managed domain name service query response enabling a second user equipment to establish a second connection to a second evolved packet core device based on a level of similarity between the first access point name domain name service query and the second access point name domain name service query.
4, 14, 19. The device of claim 1, wherein determining the ranking comprises reducing the ranking of the network path relative to other network paths, other than the network path, in response to the emulating indicating that the interaction transitioned a threshold level of network congestion.
4. The device of claim 1, wherein the ranking of the first path is decreased relative to other network paths as a result of the emulating of the interaction between the first user equipment and the first evolved packet core device indicating a determined level of network congestion.
5, 15, 20. The device of claim 1, wherein determining the ranking comprises reducing the ranking of the network path relative to other network paths, other than the network path, in response to the emulating indicating that the interaction transitioned a threshold level of resource loading level.
5. The device of claim 1, wherein the ranking of the first path is decreased relative to other network paths as a result of the emulating of the interaction between the first user equipment and the first evolved packet core device indicating a determined resource loading level.
6. The device of claim 1, wherein determining the ranking comprises reducing the ranking of the network path relative to other network paths, other than the network path, in response to the emulating indicating that a resource is unavailable via the interaction.
6. The device of claim 1, wherein the ranking of the first path is decreased relative to other network paths as a result of the emulating of the interaction between the first user equipment and the first evolved packet core device indicating a determined resource is unavailable.
7, 16. The device of claim 1, wherein determining the ranking comprises reducing the ranking of the network path relative to other network paths, other than the network path, in response to the emulating indicating that the interaction transitioned an arrival capacity for a candidate target environment.
7. The device of claim 1, wherein the ranking of the first path is decreased relative to other network paths as a result of the emulating of the interaction between the first user equipment and the first evolved packet core device indicating a determined arrival capacity for a candidate target environment.



Allowable Subject Matter
IV.	Claims 8-10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
V.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday, 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTIE D SHINGLES/
Primary Examiner, Art Unit 2448